                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION




ROBERT JAMES MORGAN,

               Plaintiff,
                                                              Case No. 1:17-CV-206
v.
                                                              HON. GORDON J. QUIST
GEORGE JOHNSON, et al.,

               Defendants.
                                              /


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On February 26, 2019, Magistrate Judge Kent issued a Report and Recommendation (R &

R) recommending that the Court grant Defendants’ motions for summary judgment, dismiss

Plaintiff’s claim against Defendant Dr. Mindlin for failure to state a claim, and deny Plaintiff’s

motion for summary judgment. The R & R was served on Plaintiff on February 26, 2019. No

objections have been filed within the allowed time pursuant to 28 U.S.C. § 636(b). Accordingly,

the Court will adopt the R & R as the opinion of the Court.

       Therefore,

        IT IS HEREBY ORDERED that the February 26, 2019, Report and Recommendation

(ECF No. 59) is ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants Johnson, Papendick and Lindhout’s Motion

for Summary Judgment (ECF No. 47) and Defendants Aiken and Harbaugh’s Motion for Summary

Judgment (ECF No. 48) are GRANTED.

       IT IS FURTHER ORDERED Plaintiff’s claims against Defendant Dr. Mindlin are

DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim.
      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No. 54)

is DENIED.

      A separate judgment will enter.

      This case is concluded.


Dated: March 26, 2019                              /s/ Gordon J. Quist
                                                  GORDON J. QUIST
                                             UNITED STATES DISTRICT JUDGE




                                         2
